DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-7 and 9-11 are pending. Claims 2 and 8 are canceled. Claims 1, 3, 4 and 9 are currently amended. It appears that no new matter has been entered. Applicants arguments and/or amendments have overcome the 35 USC 112 second paragraph rejections and they are withdrawn. The replacement figures have overcome the drawing objections and accordingly they are withdrawn. Lastly, the amendments along with the remarks have overcome the rejection to Claims 1, 8 and 9 under 35 U.S.C. 103 as being unpatentable over Doi (US 6753629) in view of Nungesser (US 2006/0175565); Claims 2, 3 and 5 under 35 U.S.C. 103 as being unpatentable over Doi in view of Nungesser as applied to claim1 above, and further in view of Katayama (US 5052656);  Claim 2 (in the alternative) and claims 4 and 11,  under 35 U.S.C. 103 as being unpatentable over Doi in view of Nungesser as applied to claim1 above, and further in view of Torimoto (US 4723753); and accordingly those rejections to the claims still pending are withdrawn. 
Allowable Subject Matter
Claims 1, 3-7 and 9-11 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claim 1 the following “…the fixing connection portion is located at an outer periphery of the seal ring” in combination with the other limitations set forth in the independent claim, and in 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/Matthew W Jellett/Primary Examiner, Art Unit 3753